Citation Nr: 1637128	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  12-04 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected right knee, left knee, and lumbar spine disabilities. 

2.  Entitlement to an evaluation in excess of 10 percent for right knee degenerative joint disease.

3.  Entitlement to an evaluation in excess of 10 percent for right knee laxity.

4.  Entitlement to an evaluation in excess of 10 percent for left knee strain secondary to right knee degenerative joint disease.

5.  Entitlement to an evaluation in excess of 10 percent for lumbar strain with degenerative disc disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1995 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  The undersigned Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence; however, the Veteran and his representative did not submit any additional evidence thereafter.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system and Virtual VA.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the June 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated that they wanted to withdraw the appeal as to the issues of  entitlement to an increased rating for right knee degenerative joint disease, entitlement to an increased rating for right knee laxity, entitlement to an increased rating for left knee strain secondary to right knee degenerative joint disease, and entitlement to an increased rating for lumbar strain with degenerative disc disease


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran and his representative have been met for the issues of entitlement to an increased rating for right knee degenerative joint disease, entitlement to an increased rating for right knee laxity, entitlement to an increased rating for left knee strain secondary to right knee degenerative joint disease, and entitlement to an increased rating for lumbar strain with degenerative disc disease.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c). 

In the present case, during the June 2016 hearing, the Veteran and his representative indicated that they intended to withdraw the appeal for the issues of entitlement to an increased rating for right knee degenerative joint disease, entitlement to an increased rating for right knee laxity, entitlement to an increased rating for left knee strain secondary to right knee degenerative joint disease, and entitlement to an increased rating for lumbar strain with degenerative disc disease.   Thus, with regard to those issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review those issues, and the appeal is dismissed.



ORDER

The appeal for entitlement to an increased rating for right knee degenerative joint disease is dismissed.

The appeal for entitlement to an increased rating for right knee laxity is dismissed.

The appeal for entitlement to an increased rating for left knee strain secondary to right knee degenerative joint disease is dismissed.

The appeal for entitlement to an increased rating for lumbar strain with degenerative disc disease is dismissed.






REMAND

The Board notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for hypertension.  The evidence of record shows that he has been diagnosed with hypertension, and he has asserted that the disorder is secondary to his service-connected bilateral knee disabilities and service-connected lumbar spine disability.  See Board hearing transcript at 3.  Specifically, he contends that he is in constant pain due to his service-connected disabilities and that his hypertension is related to that constant pain.  The record also reflects elevated in-service blood pressure readings noted on February 1997 and September 1997.  As such, the Veteran should be afforded a VA examination and medical opinion to determine the nature and etiology of his hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79, 81  (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2015).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hypertension.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding treatment records from the appropriate VA Medical Center (VAMC), to include records from the VA Eastern Colorado Health Care System.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any hypertension that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.  The Veteran has claimed that his hypertension is secondary to pain stemming from his service-connected right and left knee disabilities and his service-connected lumbar spine disability.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran has hypertension that is related to his military service.  He or she should also opine as to whether it is at least as likely as not that the Veteran's hypertension is either caused by or permanently aggravated by his service-connected right and left knee disabilities and his service-connected lumbar spine disability. In rendering the opinion, the examiner should also comment on the significance, if any, of the elevated in-service blood pressure readings noted on February 1997 and September 1997.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  After completing the above actions and any other development as necessary, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


